      Case: 1:19-cv-07233 Document #: 31 Filed: 09/17/20 Page 1 of 5 PageID #:181




                     UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


CORNELL BRISCO

                                                        Case No. 2019 c 7233
Plaintiff,

vs.                                                    Honorable Steven Seeger,

CHICAGO POLICE OFFICERS                                      Judge Presiding
VINCENT STINAR, STAR NO. 4017
LENNY PIERRI, STAR NO. 10956
CITY OF CHICAGO,

Defendants.

                                                              JURY TRIAL DEMANDED

             PLAINTIFF’S SUPPLEMENTAL BRIEF IN RESPONSE TO COURT ORDER


        NOW COMES the Plaintiff, Cornell Brisco by and through his attorneys Stephen L.

Richards and Joshua S.M. Richards and files the following supplemental brief in response to

this court’s order of September 9, 2020. In support thereof, plaintiff states as follows:

       On September 9, 2020, this court entered the following order:

       “Minute before the Honorable Steven C. Seeger: The Court has reviewed the briefs on
       Defendants' motion to dismiss (Dckt. No. [16]). The parties did not cite any authority on
       whether a criminal conviction that has exhausted appellate review is considered final for
       purposes of collateral estoppel even though the conviction was later vacated because of a
       change in law (e.g., the statute was later declared unconstitutional). See Dckt. Nos. [16],
       [20], [28]. Defendants cite two cases in their reply brief, but they are not on point. See
       Keefe v. Aluminum Co. of Am., 166 Ill. App. 3d 316, 116 Ill. Dec. 740, 519 N.E.2d 955 (1st
       Dist. 1988) (addressing whether a litigant had probable cause to bring a lawsuit for
       purposes of a malicious prosecution claim, not whether a judgment is final for purposes of
       collateral estoppel); Nagy v. McBurney, 120 RI 925, 931, 392 A.2d 365, 368 (1978) (same).
       The parties are directed to file supplemental briefs providing any relevant authorities by
       September 23, 2020. The briefs should address only this issue. Mailed notice. (jjr, ).”


                There is a simple reason why defendants were unable to cite any authority for the

       proposition that a criminal conviction which has exhausted appellate review but which has
                                                 1
     Case: 1:19-cv-07233 Document #: 31 Filed: 09/17/20 Page 2 of 5 PageID #:182



       been vacated because of a change in the law may be considered final for the purposes of

       collateral estoppel. That is because, at least in Illinois, no such authority exists.

                 Indeed, the Seventh Circuit has held precisely to the contrary. In Evans v.

       Katalinic, 445 F.3d 953, 955-56 (7th Cir. 2006) the defendants, like the defendants here,

       argued that collateral estoppel barred plaintiff from arguing that defendants has fabricated

       evidence against him because plaintiff’s motion to suppress identification, which made the

       same argument, had been heard and denied before plaintiff’s conviction was vacated. The

       Seventh Circuit gave this argument short shrift:

       “This is an absurd argument, for any number of reasons: (1) there is no indication that the
       court "decided" the issue when it denied Evans's motion to suppress — the motion was denied
       without prejudice, and there is no transcript to tell us what was argued or what the court was
       thinking; (2) not only were both convictions following the denial of the motion to suppress
       vacated upon discovery of new evidence, but Evans has since received a full innocence-based
       pardon from the governor of Illinois and, we are told, had his criminal record expunged —
       leaving precious little upon which preclusion could be based; (3) Januszewski's deposition
       testimony provides additional new evidence of the defendants' activities, unknown at the time
       of the motion to suppress; and (4) collateral estoppel is an equitable doctrine, and the equities
       are entirely in favor of allowing Evans to proceed with his claim. (On the requirements for
       invoking collateral estoppel, see generally Sornberger v. City of Knoxville, Ill., 434 F.3d
       1006, 1020-23 (7th Cir. 2006).)”


                 Here, similarly, where Cornel Brisco’s convictions have been vacated, there remains

“precious little upon which preclusion could be based.” Moreover, as in Katalinic, it would be

fundamentally unfair to preclude Cornel Brisco from litigating a claim against defendants when one

of his conviction was vacated as unconstitutional and a second conviction was vacated by choice of

the prosecution. These rulings deprived him of any further opportunity to attack his convictions as

based upon fabricated evidence because, by definition, you cannot vacate a conviction which no

longer exists.

       Katalinic is merely one example of a line cases – both in the Seventh Circuit and in the

Illinois courts themselves – which hold the same thing. As the Seventh Circuit put it in Pontarelli


                                                   2
     Case: 1:19-cv-07233 Document #: 31 Filed: 09/17/20 Page 3 of 5 PageID #:183



Limousine, Inc. v. City of Chicago, 929 F.2d 339, 340 (7th Cir. 1991) a “vacated judgment has no

collateral estoppel or res judicata effect under Illinois law, Matchett v. Rose, 36 Ill.App.3d 638, 649,

344 N.E.2d 770, 779 (1976) (or any other law, No East-West Highway Committee, Inc. v. Chandler,

767 F.2d 21, 24 (1st Cir. 1985)).” And, for the most exhaustive discussion of this issue, the court

may want to peruse Sornberger v. City of Knoxville, 434 F.3d 1006, 1021 (7th Cir. 2006),

which, after a review of the relevant Illinois cases, concluded that a criminal defendant who was

never convicted could not be collaterally estopped in a subsequent civil case by an adverse ruling

denying her motion to suppress. As the court in Sornberger observed, “collateral estoppel is an

equitable doctrine,” which, even when the technical conditions of the doctrine are met *** must not

be applied to preclude an issue "unless it is clear that no unfairness results to the party being

estopped."” 434 F.3d at 1023.

         It would be extraordinarily unfair to bar Cornel Brisco from finding out whether defendants

caused him to wrongfully convicted and imprisoned for six years merely because they happened to

also charge him under a statute which was later held to be unconstitutional. Such a ruling would

mean, in effect, that a citizen could be deprived of one constitutional right, the right not to be

convicted based upon false evidence, because he was at the same time deprived of a second

constitutional right, the right to bear arms. No published case justifies such a Kafkaesque result.

         It is true that in the cited cases, convictions were reversed because of new evidence, not new

law. But what is the difference? From the point of view of a criminal defendant whose conviction

has been vacated, he is deprived of any further opportunity to vindicate his constitutional rights once

the conviction has been vacated, for whatever reason. In either event, collateral estoppel does not

apply.




                                                  3
Case: 1:19-cv-07233 Document #: 31 Filed: 09/17/20 Page 4 of 5 PageID #:184




                                       CONCLUSION

  Therefore the motion to dismiss should be denied in its entirety.



                                                               CORNELL BRISCO

                                                               Plaintiff,
                                                               /s/ Stephen L. Richards
                                                               By: Stephen L. Richards
                                                               Attorney for Plaintiff
                                                               53 West Jackson
                                                               Suite 756
                                                               Chicago, IL 60604
                                                               773-817-6927
                                                               sricha5461@aol.com
                                                               Attorney No: 6191946




                                          4
      Case: 1:19-cv-07233 Document #: 31 Filed: 09/17/20 Page 5 of 5 PageID #:185




                                  CERTIFICATION OF COUNSEL


The undersigned, Stephen L. Richards hereby certifies that the following document, PLAINTIFF’S
SUPPLEMENTAL BRIEF IN RESPONSE TO COURT ORDER was served on September 17,
2020 in accordance with Fed. R. Civ. P. 5, LR 5.5, and the General Order on Electronic Case Filing (ECF),
pursuant to the district court’s ECF system as to ECF filers, and was sent by first-class mail or by hand
delivery to non-ECF filers, if any.




                                                            s/ Stephen L. Richards


                                                            By: Stephen L. Richards
                                                           651 W. Washington Suite 205
                                                          Chicago, IL 60661
                                                          773-817-6927
                                                          Sricha5461@aol.com
                                                          Attorney No: 6191946




                                                   5
